Citation Nr: 1740642	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-11 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected right lower extremity (RLE) radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1989 to January 1993, September 2004 to May 2005, and June 2007 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which continued a 20 percent rating for service-connected degenerative disc disease of the lumbar spine (low back disability).  The Veteran subsequently perfected an appeal as to the rating assigned to his low back disability.  

In June 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In August 2015, the Board denied an increased rating for the service-connected low back disability but assigned a separate 10 percent initial rating for RLE radiculopathy as secondary to the low back disability.  

The Veteran appealed that decision to the United States Court of Appeals For Veterans Claims (Court), after which the Court issued a Memorandum Decision in February 2017 which affirmed the Board's denial of an increased rating for the low back disability but set aside the Board's denial of a rating in excess of 10 percent for the service-connected RLE radiculopathy and remanded that issue for further adjudication consistent with the Memorandum Decision.  Accordingly, the issue has been returned to the Board for consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.



FINDING OF FACT

For the entire appeal period, the Veteran's right lower extremity (RLE) radiculopathy has been manifested by subjective complaints of pain, numbness, and tingling with objective evidence decreased muscle strength and reflexes that has been no more than slightly decreased and transient in nature.  There is no objective evidence of decreased sensation in the RLE or resulting functional impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for radiculopathy affecting the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code (DC) 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor the representative in this case has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Veteran is seeking an increased rating for his service-connected RLE radiculopathy.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107 (b).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's RLE radiculopathy is rated under 38 C.F.R. § 4.1214a, DC 8520, under which a 10 percent rating requires mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating requires complete paralysis, whereby the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

The pertinent evidence of record reveals the Veteran has complained of pain radiating from his low back to his bilateral lower extremities throughout the appeal period.  During the June 2009 VA spine examination, the Veteran reported that his pain radiated down the back of both legs; however, objective evidence did not reveal any evidence of muscle atrophy or loss of sensation in the lower extremities.  

During the Veteran's next VA examination in April 2012, he endorsed having mild numbness, paresthesias, and intermittent pain in the RLE with moderate levels of the same in the left lower extremity.  Objective examination revealed positive straight leg raising in both extremities and his reflexes were hypoactive (1+) in the bilateral knees and ankles.  The Veteran's muscle strength was also slightly decreased with active movement against some resistance (4/5) in bilateral hip flexion, knee extension, ankle plantar flexion and dorsiflexion, and great toe extension.  Otherwise, however, sensory examination was normal in the right thigh, knee, lower leg/ankle, and foot/toe and there was no evidence of muscle atrophy.  Notably, the Veteran attributed his overall functional impairment of increased pain with extended walking and climbing stairs to his left leg, without mentioning his RLE.  

The Veteran was afforded another VA examination in December 2014 during which he only reported having radicular symptoms in his left lower extremity.  Objective examination revealed normal muscle strength in both lower extremities and there was no evidence of muscle atrophy.  Additionally, the Veteran demonstrated normal deep tendon reflexes in both knees and ankle and sensory examination was normal throughout both lower extremities.  He also denied having any pain, paresthesias, and numbness in his bilateral lower extremities.  

VA treatment records dated throughout the appeal period show the Veteran has intermittently complained of pain, numbness, and tingling in his RLE, although complaints of similar symptoms affecting the left lower extremity are noted more often.  See e.g., VA treatment records dated June 2011, June 2013, November 2014.  In November 2014, he reported having increased pain with prolonged sitting, standing, and walking.  However, he has not otherwise reported any particularly significant functional impairment caused by his RLE radiculopathy at any point during the appeal.  Additionally, clinical evaluation has consistently revealed intact sensation to light touch, as well as cold, sharp pain, and vibration testing, in his RLE, as well as normal muscle tone, muscle strength and reflexes in the right knees and ankles.  See e.g., VA treatment records dated March and June 2010, June 2011, January, February and November 2014, and March and August 2015.  

Based on the foregoing, the Board finds that the Veteran's service-connected RLE radiculopathy has been manifested by no more than a mild incomplete paralysis of the sciatic nerve since the May 12, 2008 award of service connection.  

Indeed, while there is subjective evidence of pain, numbness, and tingling in the RLE, objective sensory examination has been normal in the RLE throughout the appeal and the evidence shows the decreased muscle strength and reflexes in the RLE has been no more than slightly decreased and transient in nature.  In this regard, while the Veteran's muscle strength in the RLE was decreased to active movement against some resistance and the reflexes in his right knee and ankle were hypoactive, the Board finds probative that objective examination did not reveal a more severe impairment in his muscle strength and reflexes.  Indeed, his muscle strength rated 4 out of 5 and his reflexes were reduced but not absent.  

The Board also finds particularly probative that the evidence of decreased muscle strength and reflexes in the RLE is only shown during the April 2012 VA examination, while the preponderance of the other evidence shows he has demonstrated normal muscle strength and reflexes throughout the appeal.  

Given the foregoing, the Board finds the severity, frequency, and duration of the Veteran's decreased RLE muscle strength and reflexes support a finding of no more than mild incomplete paralysis, which is consistent with a 10 percent rating under DC 8520, but no higher.  

In making this determination, the Board has considered whether the Veteran's RLE radiculopathy symptoms more nearly approximate a moderate or moderately severe disability; however, the Board finds probative that, despite the Veteran's subjective complaints of pain, numbness, and tingling/paresthesias, his complaints have been noted intermittently and there is no objective evidence of a sensory impairment in the RLE.  Additionally, as noted, the objective findings of decreased muscle strength and reflexes are temporary in nature and shown to be on the less severe end of the spectrum of testing.  Moreover, the Veteran's muscle tone has remained normal throughout the appeal period and there is no evidence of any significant functional impairment caused by his RLE radiculopathy.  

In sum, the pertinent evidence does not show any subjective or objective evidence of increased sensory or functional impairment consistent with (or more nearly approximating) any more than mild, incomplete paralysis of the sciatic nerve, such as objective evidence of sensory impairment in the RLE, consistently or severely impaired reflexes or muscle strength, or muscle atrophy.  There is also no lay or medical evidence of a more severe impairment or complete paralysis in the RLE, such as foot drop or dangles, impairment of knee, foot, or toe movement, or paralysis of the RLE muscles.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Therefore, the Board finds the evidence shows the Veteran's RLE radiculopathy has resulted in no more than mild incomplete paralysis of the sciatic nerve during the appeal period.  Accordingly, a rating higher than 10 percent is not warranted for the Veteran's RLE radiculopathy at any point since the May 12, 2008 effective date of service connection.  As the preponderance of the evidence weighs against the assignment of a rating in excess of 10 percent for RLE radiculopathy, the benefit-of-the-doubt doctrine is not for application and the claim is denied.  


ORDER

A rating in excess of 10 percent for radiculopathy affecting the right lower extremity is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


